Case 1:19-cr-00059-LO Document 168-3 Filed 11/23/20 Page 1 of 3 PagelD# 1353

CERTIFICATE OF AUTHENTICITY OF DATA COPIED
FROM AN ELECTRONIC DEVICE AND STORAGE MEDIUM PURUSANT TO
FEDERAL RULE OF EVIDENCE 902(14) ~

I, William Paulemon, hereby declare and certify:

1. I am over 18 years of age, and I am currently employed by the Federal Bureau of
Investigation as an Information Technology Specialist - Forensic Examiner (ITS-FE). I have
been employed by the FBI for over 10 years.

2s As an ITS-FE with the FBI, I specialize in digital forensics, and I am responsible
for conducting digital forensic examinations in support of criminal investigations. I have
extensive training and experience in both making images of digital devices (e.g., computer hard
drives, external storage devices, thumb drives, and CDs/DVDs) extracting data from digital
devices (e.g., mobile phones), and examining and reporting relevant information found on such
devices to criminal investigators and the U.S. Attomay"s Office. In particular, I have attended
trainings from Access Data, SANS, and FBI on imaging devices. I have conducted over 100
forensic examinations of digital devices in the course of my career, and I have made more than
100 images of, or extractions from, digital devices, including computers, external storage
devices, and mobile phones.

3, In addition, I am proficient in the use of commercial forensic software, such as the
software used during the course of this investigation: Tableau TD3 Forensic Imager.

4. I am qualified to authenticate the digital image referenced in this Paragraph

because of my experience and training, and because I created the digital image listed below:

 

 

Original Device Date of Image Image Identifier
Hewlett-Packard hard drive
H 2
(S/N: ST33000657SS) SOF Lavy soa re

 

 

 

 

 

 
     
   

GOVERNMENT
EXHIBIT

Yt
Case 1:19-cr-00059-LO Document 168-3 Filed 11/23/20 Page 2 of 3 PagelD# 1354

a The device referenced above was imaged using specialized forensic tools and
software. In my training and experience, forensic software and tools create accurate and reliable
images of digital devices, and I have regularly relied on these tools to create accurate and reliable
images of digital devices.

6. When imaging the device referenced in Paragraph 4, a “write blocker” was used,
which is a piece of equipment or software that is especially designed to prevent the imaging
process from changing or otherwise affecting any of the data on the device. Specifically, a
Tableau TD3 Forensic Imager hardware write blocker was used to write block the device.
Because write protection was used, I know that the original digital device was not altered during
the imaging process.

7. When the initial image of the digital device listed in Paragraph 4 was created, a
hash and a verification hash were obtained to confirm that the image was an exact duplicate of
the original digital device. A hash is essentially a digital fingerprint of electronic evidence. Ifa
single bit or character on a drive or other digital file is changed, the hash value of the entire drive
will change. Because the hash of the original digital device and the hash of the image were
identical, I know that the image I created was an exact duplicate of the original device.

8. Based on my training, experience, and my regular use of the tools and methods of
imaging described above, I know that the imaging process created a true duplicate of the original

device identified in Paragraph 4.
/
//

H
Case 1:19-cr-00059-LO Document 168-3 Filed 11/23/20 Page 3 of 3 PagelD# 1355

1 declare, under penalty of perjury under the laws of the United States of America
pursuant to 28 U.S.C. § 1746, that the foregoing information is true and correct. | further state

that this certification is intended to satisfy Rule 902(14) of the Federal Rules of Evidence.

Executed this 10th day of November in 2020.

 

 

William Paulemon
